DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 10/20/2020 in response to the Non-Final Rejection mailed on 07/01/2020 is acknowledged and entered into the record.
	Applicant’s remarks filed on 10/20/2020 in response to the Non-Final Rejection mailed on 07/01/2020 have been entered into the record, fully considered, and found to be persuasive to overcome the rejections and/or objections of record in view of the examiner’s amendment to the claims set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 112(a), or First Paragraph
	The new matter rejection of claims 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s persuasive remarks that the specification steps of the method are successive wherein the hemicelluloses are added later and those hemicelluloses are capable of being hydrolyzed such that it would be understood that based on the successive steps of the method the hemicelluloses would not have yet been hydrolysed.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Delmas et al. (WO 2009/092749 A1; cited on IDS filed on 12/05/2016) in view of Koppram et al. Biotechnology for Biofuels, 2013; cited on IDS filed on 12/05/2016) and Oloffson et al. (Biotechnology for Biofuels, 2010; cited on IDS filed on 12/05/2016) is withdrawn in view of applicant’s persuasive remarks that the combination of references does not teach or suggest the methods as claimed which requires the steps to be performed in a successive and sequenced manner.  There is no teaching or suggestion in the combined art that would lead one of ordinary skill in the art to the claimed method.
Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization of this examiner’s amendment was given by Mr. Jeffrey Goehring, Reg. No. 52,948, on 02/12/2021.
	Please replace the claim set filed on 10/20/2020 with the following re-written claim set.
1. (Currently Amended) A process for sequenced enzymatic hydrolysis and fermentation of a lignocellulosic vegetable raw material (MPVL), comprising the following successive steps:
[[-]] a) the lignocellulosic vegetable raw material, the pre-treatment comprising of destructuring the lignocellulosic vegetable raw materialand separating
 [[-]] b) obtained in step a);
obtained in step a); wherein the enzymatic hydrolysis of the cellulose and of the hemicelluloses is carried out in a sequenced manner according to the following successive steps consisting in:
		[[-]] i) beginning the enzymatic hydrolysis of the separated cellulose (C6) 				obtained in step (a) by contacting the separated cellulose (C6) with 			at least one enzyme 
	[[-]] ii) adding the separated and not yet hydrolysed hemicelluloses (C5) obtained 		in step (a) to the intermediate cellulose hydrolysate obtained in step (i), 			thereby obtaining a mixture of not yet hydrolysed hemicelluloses (C5) intermediate cellulose  in step (i);
		[[-]] iii) continuing the enzymatic hydrolysis of the mixture obtained in step (ii), 		thereby obtaining a final hydrolysate at the end of a total period (T2) of 				enzymatic hydrolysis; and
		[[-]] iv) fermenting the final hydrolysate.
2.  (Currently Amended) The of claim 1, wherein step i) of enzymatic hydrolysis of the cellulose consists in:
i1)    introducing said at least one 
i2)    adding a first part of the cellulose until a mixture of which the solids (MS) content is 	between 10% and 15% by weight is obtained;
i3)    allowing the mixture to hydrolyse for a period of between six hours and 	fifteen hours;
i4)    adding the remaining part of the cellulose in several steps so as to obtain a final 	solids (MS) content of between 20% and 25% by weight.
3.  (Currently Amended) The process of claim 1, wherein said first period (T1) of enzymatic hydrolysis of the cellulose is between twenty hours and forty hours.
4.  (Currently Amended) The process of claim 1, wherein said first step i) of enzymatic hydrolysis of the cellulose is carried out at a temperature of between 45oC and 55oC.
The process of claim 1, wherein the solids content of the cellulose is between 10% and 25%.
6.  (Cancelled)
7.  (Currently Amended) The process of claim 1, wherein said step ii) consists in simultaneously adding at least one other enzyme.
8.  (Currently Amended) The process of claim 1, wherein said step iii) oC and 55oC.
9.  (Currently Amended) The process of claim 1, wherein the solids content of the hemicelluloses is between 20% and 35% by weight.
10. (Currently Amended) The process of claim 1, wherein said total period (T2) of enzymatic hydrolysis is between forty-eight hours and seventy-two hours.  
11.  (Currently Amended) The process of claim 1, wherein said at least one enzyme is an enzyme for hydrolysis of cellulose.
12. (Currently Amended) The process of claim 1, wherein said at least one enzyme is a mixture of enzyme capable of hydrolyzing cellulose and hemicelluloses.
13.  (Currently Amended) The process of claim 7, wherein said at least one other enzyme is an enzyme capable of hydrolyzing hemicelluloses.
14.  (Currently Amended) The process of claim 1, further comprising . 
15.  (Currently Amended) The process of claim 1, further comprising the following successive steps consisting in:
	(j) destructuring the lignocellulosic vegetable raw material by placing it in the presence of a mixture containing formic acid and water, at a reaction temperature between 95°C and 110°C;
	(jj) then, at atmospheric pressure and prior to any hydrolysis action, consisting essentially of said cellulose, constituting a first co-substrate, capable of then being hydrolysed[[;]] and 
16.  (Currently Amended)  The process of claim 1,  wherein said [[a]] step iv) produces bioethanol.
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  Claims 1-5 and 7-16 are drawn to processes for sequenced enzymatic hydrolysis and fermentation of a lignocellulosic vegetable raw material (MPVL).  The closest prior art of record are the references of Delmas et al. (WO 2009/092749 A1; cited on IDS filed on 12/05/2016), Koppram et al. (Biotechnology for Biofuels, 2013; cited on IDS filed on 12/05/2016) and Oloffson et al. (Biotechnology for Biofuels, 2010; cited on IDS filed on 12/05/2016) [see prior Office Actions]; however, as stated above, the combination of references does not teach or suggest the processes as claimed which requires the steps to be performed in a successive and sequenced manner.  There is no teaching or suggestion in the combined art that would lead one of ordinary skill in the art to the claimed process.  Accordingly, the processes of claims 1-5 and 7-16 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Quick Path Information Disclosure Statement (QPIDS)
after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has  implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656